Registration No. 333-83198 As filed with the Securities and Exchange Commission on January 7, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 First Federal of Northern Michigan Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 32-0135202 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 South Second Avenue Alpena, Michigan 49707 (Address of Principal Executive Offices) FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF ALPENA 1 1 (Full Title of the Plan) Copies to: Mr. Michael W. Mahler Steven Lanter, Esq. Chief Executive Officer Luse Gorman, PC First Federal of Northern Michigan Bancorp, Inc. 5335 Wisconsin Ave., N.W., Suite 780 100 South Second Avenue Washington, DC 20015 Alpena, Michigan 49707 (202) 274-2000 (989) 356-9041 (Name, Address and Telephone Number of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) This Registration Statement shall become effective upon filing in accordance with Section 8(a) of the Securities Act of 1933 and 17 C.F.R. § 230.464. EXPLANATORY NOTE First Federal of Northern Michigan Bancorp, Inc. is a savings and loan holding company and the class of securities to which this Registration Statement relates are held by fewer than 1,200 shareholders of record.Accordingly, pursuant to the undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering, First Federal of Northern Michigan Bancorp, Inc. is filing this Post-Effective Amendment No. 2 to the Registration Statement to deregister all of the shares of common stock, $0.01 par value, registered under the Registration Statement that remain unsold. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Alpena, in the State of Michigan, on this 7th day of January 2016. First Federal of Northern Michigan Bancorp, Inc. By: /s/ Michael W. Mahler Michael W. Mahler Chief Executive Officer and a Director (Duly Authorized Representative) POWER OF ATTORNEY We, the undersigned directors and officers of First Federal of Northern Michigan Bancorp, Inc. (the “Company”) hereby severally constitute and appoint Michael W. Mahler, as our true and lawful attorney and agent, to do any and all things in our names in the capacities indicated below which said Michael W. Mahler may deem necessary or advisable to enable the Company to comply with the Securities Act of 1933, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the registration of common stock and options to purchase common offered or sold to the First Federal Savings and Loan Association of Alpena 1996 Stock Option Plan and 1996 Recognition and Retention Plan, including specifically, but not limited to, power and authority to sign for us in our names in the capacities indicated below the registration statement and any and all amendments (including post-effective amendments) thereto; and we hereby approve, ratify and confirm all that said Michael W. Mahler shall do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Michael W. Mahler Chief Executive Officer January 7, 2016 Michael W. Mahler (Principal Executive Officer) /s/ Eileen M. Budnick VP – Director of Financial January 7, 2016 Eileen M. Budnick Reporting & Accounting (Principal Financial and Accounting Officer) /s/ Martin A. Thomson Chairman of the Board January 7, 2016 Martin A. Thomson /s/ Gary C. VanMassenhove Director January 7, 2016 Gary C. VanMassenhove /s/ Thomas R. Townsend Director January 7, 2016 Thomas R. Townsend Director January 7, 2016 James E. Kraenzlein /s/ Timothy E. Fitzpatrick Director January 7, 2016 Timothy E. Fitzpatrick /s/ Christopher B. McCoy Director January 7, 2016 Christopher B. McCoy /s/ Richard L. Crittenden Director January 7, 2016 Richard L. Crittenden /s/ Eric G. Smith Director January 7, 2016 Eric G. Smith
